PER CURIAM.
The thrust of this appeal is that the trial court did not award alimony and did not award sufficient child support to be paid by the defendant-husband.
It appears that there was a paucity of combined income of the parties, which became more exaggerated in a divided family such as this.
It has long been and still is the rule that the appellate court will not interfere with the findings of fact by the trial court, if there is sufficient competent evidence to support the court’s conclusions. We adhere to that rule now and particularly so because the court retained jurisdiction of the minor child, and if it can later be shown that the award of child support should be modified, either raised or lowered, because of changed circumstances of the parties, the trial court may do so. There has not been shown such abuse of discretion on the part of the chancellor to warrant this court in reversing, therefore, the decree appealed from is affirmed.
RAWLS, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.